Honorable W; 0. Williams       Opinion No. M-764
County Auditor
Grayson County                 Re:   Maximum compensation of
Sherman, Texas   75090               deputy sheriffs and re-
                                     lated questians.
Dear Mr. Williams:
         Your request for an opinion asks the following
questions:
        "(1) What is the maximum salary allowed
    by law for a chief deputy in the sheriff's
    department?
        "(2) What is the maximum salary allowed
    by law for all other deputies?
         "(3) What is the number of deputies al-
     lowed by law for the sheriff's department?
         "(4) how many chief deputies may the
     sheriff employ?
        ' (5) what is the maximum salary allowed
    by law for assistant county attorneys?
        "(6) What is the maximum salary allowed
    by law to the county attorney's secretary?"
         In compliance with our opinion request procedure you
first obtained the advice of the county attorney's office on
these questions.
         In answer to questions one, two and five, the compensa-
tion of deputy sheriffs and assistant county attorneys is governed
by the provisions of Articles 3902, 3912g, 3902f-1, 3902f-4 and
39025, Vernon's Civil Statutes. The base compensation of the




                           -3732-
Ron. W. 0. Williams, page   2     (M-764)


chief deputy sheriff and the first assistant county attorney is
fixed by Subdivision (f) of Article 3902 at $2,400 per annum and
other deputies and assistants at $2,100 per annum. In addition
to the base compensation such deputies and assistants are au-
thorized to receive a 25% increase under the provisions of Sub-
division (9), Article 3902, a 25% increase under the provisions
of Article 3912g. a 35% increase under the provisions of Article
3902f-1, a 35% increase under the provisions of Article 3902f-4
and a 35% increase under the provisions of Article 39023, making
the maximum compensation of the chief deputy sheriff of Grayson
County and the first assistant county attorney $9,226.41, and
the maximum compensation of other deputies and assistants $8,073.11,
comnuted as follows:
Chief Deputv and First Assistant County Attorney - $9,226.41
($2,400.00 + $600.00 + $750.00 + $1 312.50 + $1,771.88 + $2,392.03)
Other Deputies and Assistants - $8,;)73.11
-($2,100.00+ $525.00 + $656.25 + $1,148.44 + $1,550.39 + $2,093.03)
         In answer to your fourth question, the sheriff may em-
ploy only one chief deputy. Article 3902, Vernon's Civil Statutes.
         Article 3902, Vernon's Civil Statutes, provides that
the number of deputies, clerks or assistants of any district,
county or precinct officer shall be the number as in the dis-
cretion of the commissioners court the court may deem proper.
         In answer to your third question, ycu are advised that
the commissioners court is the agency that determines the number
of deputies allowed the sheriff's department, and it is solely
within the discretion of the commissioners court to determine
the number of deputies.
         In answer to your sixth question, the secretary to the
county attorney may receive the same compensation as other deputies,
clerks and assistants. Attorney General's Opinions O-1874 (1940)
and V-38 (1947).
                            SUMMARY
         It is within the sole discretion of the com-
     missioners court to determine the number of deputies
     allowed district, county and precinct officers.
     The maximum compensation allowed by law to the
     chief deputy and first assistant county attorney
     is $9,226.41, and the maximum compensation of
     other deputies and assistants is $8,073.11.



                             -3733-
Ron. W. 0. Williams, page 3        (M-764)


    Articles 3902, 3912g, 3902f-1, 3902f-4 and 39023,
    Vernon's Civil Statutes.
         The sheriff is allowed only one chief deputy.
     The secretary to the county attorney may receive
     the same compensation allowed deputies, clerks
     and assistants.
                                        truly    yo rs,



                                                 bf P*
                                                 . MARTIN
                                                General of Texas

Prepared by John Reeves
Assistant Attorney General    *
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W, E. Allen, Co-Chairman
Sam Jones
Glenn Brown
Jerry Roberts
Gordon Cass
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant




                           -3734